351 S.W.3d 234 (2011)
Carl DUNCAN, et al., Respondents,
v.
The VARSITY GROUP, et al., Appellants.
No. ED 95657.
Missouri Court of Appeals, Eastern District, Division Two.
September 20, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 27, 2011.
Lawrence L. Pratt, Portia C. Kayser, Baker, Sterchi, Cowden & Rice, LLP, St. Louis, MO, for appellants.
Stephen A. Walsh, Law Offices of Stephen A. Walsh, St. Louis, MO, for respondents.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The Varsity Group, et al., appeal the Judgment of the Circuit Court of Jefferson County, the Honorable Troy Cardona presiding. The Varsity Group asserted a claim for declaratory judgment, asking the court to determine the parties' rights under a Stipulation for Compromise Settlement entered into by The Varsity Group and its former employee, Carl Duncan. After a hearing, the court entered judgment in favor of Mr. Duncan and against The Varsity Group. The Varsity Group was ordered to continue paying Mr. Duncan's nursing care costs, to pay for treatment of Mr. Duncan's cervical and psychological complaints, to provide such evaluation and treatment as Mr. Duncan's physician may recommend for complaints related to Mr. Duncan's work injury, and to pay reasonable attorneys' fees in the amount of $89,298.74.
On appeal, The Varsity Group argues that the trial court erred in its interpretation of the contract and in its award of attorneys' fees. Alternatively, The Varsity Group challenges the amount of the attorneys' fees award. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. A written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).[1]
AFFIRMED.
NOTES
[1]  We also deny all motions taken with the case.